Citation Nr: 1213935	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970, with decorations and awards which include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU rating. In October 2010, the Veteran testified before the Board at a hearing held at the RO. 

In February 2011, the Board remanded this matter for additional development.


FINDINGS OF FACT

There is competent and persuasive evidence that indicates that the Veteran's service-connected PTSD and other service-connected disabilities prevent him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; blindness in the right eye without light perception with retained foreign bodies, rated 30 percent disabling; and conjunctivitis of the right eye, rated 10 percent disabling.  The Veteran's combined rating for compensation is 70 percent.  Thus, the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a) (2011).  The remaining question is whether the Veteran's service-connected disabilities render him unemployable. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran contends that he has not been able to work since 1979 because his PTSD symptoms cause him severe anxiety at the thought of going to a work-site, being around other employees, and working with a supervisor.  He contends that his PTSD symptoms prevent him from leaving his home for more than a short period of time.  He also contends that his inability to see out of his right eye impacts his ability to work. 

In October 2007, the Veteran's brother submitted a statement that he had hired the Veteran to work for his construction business in the mid-1970s when the Veteran had returned from the Vietnam War, but that by 1979, the Veteran was staying at home most days due to his mental symptoms and had not worked since that time. 

On July 2007 VA psychiatric examination, the Veteran reported that his symptoms of anger, depression, and memories of Vietnam caused him to isolate himself.  He treated his PTSD with Prozac and limited psychological counseling.  After conducting mental examination of the Veteran, the examiner determined that the Veteran did not have difficulty performing activities of daily living, but that he did have trouble establishing or maintaining effective work relationships. 

On August 2007 VA eye examination, the Veteran reported occasional bursts of pain in the right eye which were short in duration and did not need treatment.  He had complete loss of vision in the right eye.  The condition did not cause incapacitation.  The left eye had 20/20 corrected vision.  The examiner concluded that the Veteran had compensated for his visual loss and was able to perform all activities of daily living.  

The Veteran contends that he is a "house husband" and is unable to function outside of the home primarily due to his PTSD.

A March 2011 VA PTSD examination report shows that the claims file was reviewed.  The Veteran reported he was last employed in 1979 and at that time he worked for his brother remodeling houses.  The Veteran reports his primary basis for not seeking employment since that time has been "I can't stand it."  The VA examiner stated that the Veteran presented with continued symptoms of PTSD meeting the DSM-IV criteria.  The Veteran had significant difficulties with figures of authority, which impacted both occupational and social interactions.  The examiner stated that the overall impact of the Veteran's psychological stress posed deficiency in most areas including social, occupational, and family interactions, secondary to primary symptoms of PTSD and depression.  The examiner concluded that the overall impact of the Veteran's psychological stress precluded employment secondary to primary symptoms of PTSD and depression with associated symptoms of irritability, difficulty with conflict resolution, difficulty adapting to changes in routine, and difficulty in interacting with figures of authority.  The diagnosis was PTSD, chronic, moderately severe to severe, and depression, not otherwise specified, secondary to PTSD, loss of the right eye, and conjunctivitis.  The examiner opined that the Veteran's PTSD symptoms rendered him unable to on a day to day basis engage in substantial gainful occupational employment.

A March 2011 VA general medical examination report shows that the claims file was reviewed.  The Veteran stated that after he returned from the Army he worked for several months as a nurse's aide, then he got into college for five years as an art major, but did not graduate.  Then, he became a laborer working with his brother and got married and worked for his wife managing their home and her properties.  At the present, he did not drive because of his PTSD and his lack of binocular vision.  He did all the work around the house.  The diagnosis was blindness of the right eye, and no evidence of conjunctivitis.  The VA examiner opined that it was not likely that the Veteran's service-connected disability rendered him unable to secure or follow substantially gainful occupation.  He was capable of sedentary work and any physical type of work that did not require binocular vision.  The examiner also noted that opinion from the March 2011 VA PTSD examiner that psychological stress rendered him unable on a day-to-day basis to engage in substantial occupational employment.

Considering the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected PTSD and visual disability preclude the Veteran from obtaining or maintaining of substantially gainful employment.  While the March 2011 VA examiner essentially concluded that the Veteran's service-connected right eye disabilities did not prevent the Veteran from obtaining at least some types of sedentary employment, that does not control the outcome of this appeal.  As the Veteran is also service-connected for PTSD, and the PTSD examiner concluded that the Veteran's service-connected PTSD prevented substantially gainful employment, the claim for a TDIU is granted.

Accordingly, resolving reasonably doubt in favor of the Veteran, the Board finds that the criteria for TDIU are met and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


